Citation Nr: 1619348	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  09-02 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for a callus of the right fifth toe.

2.  Entitlement to an initial compensable rating for fungal infection of the feet.

3.  Entitlement to initial compensable rating for a right index finger scar.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for residuals of a right tibia and fibula fracture.

7.  Entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to September 2007. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2012, the Board remanded the case for further development.

The evidence potentially raises issues pertaining to service connection for posttraumatic stress disorder and traumatic brain injury.  Should the Veteran wish to pursue such claims, he should submit them on the proper standardized VA form to the agency of original jurisdiction (AOJ).

The issues of entitlement to higher ratings for a right toe callus and fungal infection of the feet, the issue of entitlement to a 10 percent disability evaluation for multiple nonservice-connected disabilities, and the issue of service connection for a cervical spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is attributable to his active service.

2.  The Veteran's pre-existing right tibia and fibula fracture was aggravated during active service.

3.  The scar on the Veteran's right index finger is 3 centimeters in length.  It is not deep, unstable, painful on examination, or productive of limitation of motion or functional loss.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease with L4 compression fracture of the lumbar spine are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for right tibia and fibula fracture, based on service aggravation, are met.  38 U.S.C.A. §§ 1110, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).

3.  The criteria for an initial compensable disability rating for a right index finger scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded combat duty and other hardships of service.  The development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy or following a status as a prisoner of war will establish aggravation of a disability.  See 38 C.F.R. § 3.306(b)(2) .
B.  Lumbar Spine

The Veteran has been diagnosed with degenerative disc disease of the lumbar spine, as well as a healed compression fracture at L4.  He asserts that he incurred these disabilities as a result of an in-service back injury, as well as stresses placed on his spine while serving with a transportation unit in Iraq.  He further asserts that he has experienced back pain since his separation from service.  

The Veteran's service treatment records reflect a report of back pain in March 2004.  In March 2007, the Veteran sought treatment for low back pain which was attributed to hip flexor strain.  In June 2007, the Veteran again sought treatment for back pain, which had been present for several months.  Physical examination showed that the Veteran had stiff and slow movements.  His paraspinous muscles were tender to palpation.  The diagnosis was "probable" hip flexor strain.  

The Veteran filed a claim of service connection for back pain in July 2007, before his separation from service was complete in September 2007.  A January 2008 U.S. Army Reserve functional capacity assessment showed that he was limited in running, standing for long periods of time, lifting, and many other areas as a result of his back pain.  Within a year of active service, an April 2008 evaluation noted the presence of degenerative disc disease, and recommended that the Veteran not run or lift more than 40 pounds.  

The Veteran has received VA treatment for back pain since his separation.  In October 2007, the Veteran reported back pain "since Iraq."  A physical examination showed tenderness to palpation along L2, L3, and the L5 transverse process, as well as "significant spasm" of the paraspinal muscles.  The Veteran underwent an MRI of his spine in January 2008; although the MRI report is not of record, subsequent VA clinical notes indicate that the Veteran also had a compression fracture at L4, which his treating physicians attributed to the physical strain on the Veteran's back during his combat tour in Iraq.  

An October 2007 VA general medical examination found that the Veteran did not have a lumbar spine disability.  However, in light of the subsequent diagnoses of compression fracture and degenerative disc disease, this examination report is of little probative value.  

The Veteran underwent another VA examination in April 2014 pursuant to the Board's March 2012 remand.  An x-ray study confirmed the presence of progressively worsening degenerative disc disease, as well as a congenital defect of the superior endplate of L3.  The examiner noted that the Veteran did have a diagnosis of degenerative disc disease within one year of his separation from service, which had not resolved.  A January 2015 addendum opinion found that it is not at least as likely as not that the Veteran's degenerative disc disease is related to his service because "the Veteran was medically qualified to complete the term of his active service" and "was not medically discharged."  The examiner went on to note that "degenerative arthritis is a part of the normal aging process."  

The examiner's conclusions do not take into account the continuity of back pain symptoms both during and after service, as reported by the Veteran and corroborated by the medical evidence of record.  In addition, the rationale provided in the January 2015 addendum refers to "degenerative arthritis," which the Veteran does not have.  Thus, the VA examination and addendum are of little probative value.  

The Veteran is competent to report the onset and frequency of symptoms such as back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).   His reports are credible, as they are corroborated by the service treatment records and post-service treatment records, which show that the Veteran's back pain worsened significantly in March 2007, and that it has continued essentially unabated since that time.  Moreover, a low back injury is consistent with the circumstances and hardships of his Iraq combat service, which is shown by his award of the Combat Action Badge.

In this case, there is competent evidence of low back symptoms during service and at separation, and there is competent and credible evidence relating the Veteran's back pain to his service.  Significantly, the Veteran was diagnosed with degenerative disc disease in April 2008, less than a year after his separation from active duty, also with a diagnosis of L4 compression fracture, and the recent VA examination confirmed that there is a diagnosis in contrast with the October 2007 VA examination.  Furthermore, there is no indication of an intercurrent cause and the Veteran filed the claim during service.  The evidence is in at least equipoise and resolving any reasonable doubt in the Veteran's favor, service connection for a lumbar spine disability-best characterized as degenerative disc disease with L4 compression fracture of the lumbar spine-is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

C.  Residuals of a Right Tibia and Fibula Fracture

The Veteran's pre-existing right tibial fracture from 1996 with hardware removal in 1997 was noted as a defect or diagnosis on his entrance examination in February 2010.  As the pre-existing disability was noted, this issue is one of service aggravation rather than direct service connection.

On further reflection, and with consideration of the new information in the February 2014 VA examination report, the Board finds that the Veteran's pre-existing right tibia and fibula fracture was aggravated during active service.

In reviewing the record, the Veteran has reported pain and swelling of the right leg while wearing military boots, and noted that at the end of the day, the portion of his leg that was in his boot was compressed.  He continued to have intermittent pain in the area of the fracture.  

Based on this evidence, the Board finds that the Veteran developed symptomatic manifestations of his right leg disability (e.g. pain and swelling in the fracture area) proximately following action with the enemy as this is consistent with the circumstances and hardships of the Veteran's Iraq combat service.  Accordingly, a rebuttable presumption of aggravation of a pre-existing right tibia and fibula fracture has been established.  See 38 C.F.R. § 3.306(b)(2).

As a rebuttable presumption of aggravation has been established, VA has the burden to rebut by clear and convincing proof that there has been no increase in the severity of the pre-existing condition, thereby establishing lack of a statutory requirement, or that any increase was the result of natural progression.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) ("The veteran has the opportunity to establish a rebuttable presumption of aggravation by providing the kind of evidence one engaged in combat . . . is most likely to have available, lay testimony or other informal evidence of symptomatic manifestations, whether temporary or otherwise, of incurrence or aggravation.  Once this showing has been made, the government has the burden to rebut by clear and convincing proof that there has been no increase in the severity of the preexisting condition, thereby establishing lack of a statutory requirement, or that any increase was the result of natural progression.").

In this case, the presumption of aggravation has not been rebutted with clear and convincing proof.  There is some opinion evidence regarding leg length discrepancy; however, there is not sufficient evidence that the symptomatic manifestations during combat were due to the natural progress of the disease.  As such, service connection for pre-existing right tibia and fibula fracture is warranted based on service aggravation.

II.  Increased Rating-Right Index Finger Scar

A.  VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

This claim arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained, as have all identified and relevant post-service treatment records.  Pursuant to the Board's March 2012 remand, all VA treatment records from the VA Medical Center (VAMC) in Saginaw, Michigan, were obtained.  Although the Board is remanding the remaining claims on appeal for additional development, remand is not necessary for the right index finger scar claim as there is no reasonable possibility that further assistance would substantiate the claim.  See 38 C.F.R. § 3.159(d). 

With regard to the rating claim decided herein, the Veteran was provided VA medical examinations in October 2007 and February 2014.  The examinations, in combination, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

B.  Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

This scar may be evaluated under Diagnostic Codes 7801 through 7805.  Diagnostic Code 7801 allows for a 10 percent rating, or higher, for scars, other than on the head, face, or neck, that are deep or that cause limited motion, which are an area exceeding 6 square inches (39 sq. cm.) or greater.  A note, following the criteria, defines a deep scar as one associated with underlying soft tissue damage.  Diagnostic Code 7802 provides for a maximum 10 percent rating for scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion with an area of 144 square inches (929 sq. cm.) or greater.  A note, following the criteria, defines a superficial scar as one not associated with underlying soft tissue damage.  Under Diagnostic Code 7803, a maximum 10 percent rating is warranted for unstable superficial scars.  A note, following the criteria, defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 provides for a maximum 10 percent rating for superficial scars that are painful on examination.  Under Diagnostic Code 7805, scars are to be rated on the basis of limitation of function of the affected part.  

The rating schedule for evaluating scars was revised and amended during the appeal.  See 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The Board notes that the amendment allows for a veteran to request a review of a scar disability under the revised criteria irrespective of whether the veteran's disability has increased since the last review.  Id.  No such request has been made.

C.  Analysis

A September 2004 service treatment record reflects treatment for a 3 centimeter laceration to the right index finger.  During an October 2007 VA examination shortly after service, the Veteran reported that he had no feeling in the area of the laceration.  A physical examination showed a slightly depressed, superficial 3 centimeter scar.  The scar was not tender to palpation, nor was there abnormal pigmentation.  There was no limitation of motion attributable to the scar.  Strength testing, motor testing and neurological testing were all normal.  The scar was not unstable.  The Veteran was not employed; however, his unemployability was attributed to the fact that he had just separated from the military.  There is no indication that the Veteran's scar, or any other residuals of the laceration to the Veteran's right index finger, affected his employability.

Residuals of a laceration to the right index finger were not referenced during the January 2008 U.S. Army Reserve functional capacity assessment.

A VA examination dated February 2014 included findings that were essentially identical to those in the October 2007 examination report; notable differences include a finding that the Veteran's scar was approximately 2 centimeters long and 1 centimeter wide, for a total area of .03 square inches.  The Board had previously determined that this information was needed as the October 2007 VA examination was inadequate as to measurement.  The Veteran also reported that the scar was asymptomatic and did not interfere with his activities of daily living.  

Based on this evidence, the Board does not find that there is a question between whether the Veteran's disability picture more closely approximates a compensable rating for the Veteran's right index finger scar.  See 38 C.F.R. § 4.7.  The evidence does not reflect that the scar is deep, that it covers an area exceeding 12 square inches, that it is unstable, painful on examination or that it results in limitation of function.  Although the Veteran reported decreased sensation in the area of the scar on his October 2007 VA examination, the symptom was not found on physical examination of the scar, nor was it reported during the February 2014 VA examination.  The Board thus finds that the single report of decreased sensation is outweighed by the comprehensive examinations of record.

As the preponderance of the evidence is against a compensable initial rating, there is no doubt to be resolved, and an initial compensable rating for the service-connected right index finger scar is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has also considered whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1) (2015). In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level.  The scar essentially does not produce any functional impairment.  The rating criteria contemplate symptomatology associated with scars should it exist.  Accordingly, the Board finds the Veteran's disability picture, both as it relates to his right index finger scar individually and as considered in light of all of his disabilities, is adequately contemplated by the ratings schedule.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The assigned schedular evaluation for the service-connected right index finger scar is adequate and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for degenerative disc disease with L4 compression fracture of the lumbar spine is granted.

Service connection for right tibia and fibula fracture, based on service aggravation, is granted.

An initial compensable rating for a right index finger scar is denied.  


REMAND

Following his September 2007 separation from active duty, the Veteran reported for duty with the U.S. Army Reserve.  He reported functional limitations due to his back and "feet."  A complete set of the Veteran's Reserve records, should they exist, must be obtained, as they are potentially relevant to his claims for higher ratings for callosities and fungal infection of the feet.  38 C.F.R. § 3.159(c).

As to the claim of service connection for a cervical spine disability, the Board observes that no cervical spine disability was found on VA examination in October 2007.  However, at that time, the Veteran reported intermittent neck pain of moderate intensity when wearing military gear; thus, the Board notes that the Veteran's Reserve records are also potentially relevant to this claim, as they may show ongoing neck pain while engaging in military exercises.  

In addition, the Board notes that the Veteran was scheduled for a VA skin examination to determine the severity of his service-connected fungal infection of the feet.  He failed to report to a June 2014 VA examination at the Detroit VAMC, but requested that a new examination be provided as transportation issues had prevented him from making his examination time that day.  He requested that a new examination be scheduled at a VA facility closer to his residence.

A new VA examination was scheduled for August 2014, and once again, the Veteran did not appear.  However, there is no indication in the record that the Veteran was notified of the time, place and date of the examination at his last known mailing address, as the claims file does not contain a copy of the examination notification letter that should have been sent to him.  He has attended all other scheduled examinations.  Accordingly, a remand is warranted to schedule a new VA examination and to clearly document in the file the notice sent to the Veteran regarding the scheduling of the examination.  The AOJ is directed to schedule the Veteran's examination at a VA facility closer to his residence, if such is feasible.  

Any updated VA treatment records should also be obtained on remand.  38 C.F.R. § 3.159(c)(2).

Finally, as the Veteran's claim for entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities is intertwined with his claims for increased ratings, as well as the assignment of a rating and effective date in light of the lumbar spine disability and right tibia and fibula fracture grants, this matter will be addressed together on remand.  Harris v. Derwinski, 1. Vet. App. 180 (1991).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any VA treatment records since March 2014.

2.  Obtain a complete set of the Veteran's service treatment and personnel records from the U.S. Army Reserve.

3.  Then, schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's fungal infection of the feet.  The entire record must be reviewed by the examiner.  A copy of the letter notifying the Veteran of the time, place and date of the examination must be included with the record.  The AOJ is advised to schedule the examination at the VA facility closest to the Veteran's residence, if such is feasible.

All necessary tests and studies should be conducted in order to identify the degree of social and occupational impairment attributable the Veteran's service-connected fungal infection of the feet.  The examination report should contain detailed accounts of all manifestations of the disability found to be present.  If the fungal infection is not present at the time of the examination, the examiner is asked to make a determination as to the severity of the fungal infection based upon the Veteran's description of the symptoms while in their active phase.  

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


